Citation Nr: 1021648	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for a urethral stent 
due to epididymitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery 
disease (CAD).

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issue of entitlement to service connection for diabetes 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

The Veteran served on active duty from February 1974 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Procedural history

The Veteran's initial claim for entitlement to service 
connection for epididymitis, arthritis of the left knee and a 
low back disorder was received by VA in October 2004.  In a 
February 2005 rating decision, the RO denied the Veteran's 
claims and the Veteran disagreed and perfected an appeal.

In January 2007, the Veteran and his representative presented 
evidence and testimony at a videoconference hearing before a 
Veterans Law Judge (VLJ).  In a July 2007 decision, the Board 
remanded the Veteran's claims for further evidentiary 
development.

In November 2007, VA received the Veteran's claim for service 
connection for CAD, hypertension and diabetes.  In a February 
2008 rating decision the RO denied the Veteran's claims and 
the Veteran disagreed and perfected an appeal.

In a May 2008 rating decision, the RO granted entitlement to 
service connection for service-connected chronic lumbar 
strain, evaluating the disability as 10 percent disabling 
effective October 22, 2004, the date VA received the 
Veteran's initial claim.  The Veteran disagreed with the 
initial disability rating; however, as is addressed in the 
remand section below, no statement of the case (SOC) has been 
issued.

In a June 2009 decision, the Board remanded the claims for 
scheduling of a hearing before a VLJ.

In April 2010, the Veteran and his representative presented 
evidence and testimony at a videoconference hearing before 
the undersigned VLJ.  Transcripts of the January 2007 and 
April 2010 hearings have been associated with the Veteran's 
VA claims folder.

At the April 2010 hearing, the Veteran requested and the VLJ 
provided a 30-day period for the Veteran to submit additional 
evidence.  That period has expired and the record includes no 
evidence has been submitted to the Board during that period.

The issues of entitlement to service connection for 
epididymitis, urethral stent due to epididymitis, 
hypertension, CAD and an initial disability rating in excess 
of 10 percent for service-connected chronic lumbar strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

 A preponderance of the evidence supports a conclusion that 
the Veteran's left knee disorder is unrelated to his active 
duty service.


CONCLUSION OF LAW

1.  Entitlement to service connection for a left knee 
disorder is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his left knee was 
injured during service and that he is entitled to service 
connection.  The Board will address preliminary matters and 
then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  
Specifically, in the July 2007 remand, the Board ordered VBA 
to obtain all VA treatment records from the Central Arkansas 
Veteran's Health Care System pertaining to the Veteran; 
contact the National Personnel Records Center (NPRC) and 
request that they search for service medical records 
pertaining to the Veteran; contact the Portsmouth Naval 
Hospital and request that they provide records pertaining to 
the Veteran; and, to provide medical examinations to 
determine the nature and etiology of the Veteran's 
urological, left knee and spine disorders.  As noted, the 
June 2009 remand directed VBA to schedule a hearing for the 
Veteran to appear before a VLJ.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Veteran's VA claims folder shows that VBA 
contacted NPRC and determined that there were no service 
medical records beyond what was in the Veteran's claims 
folder.  In addition, the record shows that VBA contacted the 
Portsmouth Naval Hospital and received a response indicating 
that they no longer had any records pertaining to the 
Veteran.  The record establishes that the Veteran received 
urological, spine and joint examinations by VA physicians in 
April 2008.  Finally, the record includes the April 2010 
transcript of the hearing before the undersigned VLJ.  

For those reasons, the Board finds that VBA substantially 
complied with the July 2007 and June 2009 remand orders.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

With regard to his claim for a left knee disorder, the RO 
informed the Veteran in a December 2004 letter that to 
substantiate a claim for service connection, the evidence 
must show (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
In addition, the Veteran was informed in letters dated March 
2006 and November 2007 of how VA determines a disability 
rating and an effective date.

The December 2004 letter also informed the Veteran that VA 
would assist him by obtaining relevant records which would 
support his claims and provide him, if necessary, with a 
medical examination.  The notices were sent prior to the date 
of the last adjudication of the Veteran's claim in May 2008.  
Thus, the Veteran had a meaningful opportunity to participate 
in the adjudication of his claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  Finally, the Veteran has not 
contended, nor does the record indicate that his claim has 
been prejudiced by a lack of notice.  See Goodwin v. Peake, 
22 Vet.App. 128 (2008).  

The Board observes that the RO has obtained and included VA 
treatment records pertaining to his claimed condition.  The 
Veteran has complained that VA has not obtained all of his 
service medical records.  As noted above, NPRC was contacted 
and it appears that no other service medical records are 
forthcoming.  The record shows that the RO has attempted to 
obtain duplicate or alternative medical records pertaining to 
the Veteran's service.  Such efforts have been unsuccessful.  
After review of the entire record, the Board believes that 
any further search for the missing service medical records 
would be an exercise in futility. Cf. Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  

As noted above, the Veteran was examined by a VA medical 
examiner regarding his left knee in April 2008.  38 C.F.R. 
§ 3.159(c) (4) (2009).  As noted below, the Board finds that 
the medical evidence obtained in this case is more than 
adequate to rate his disability.  The examination report 
reflects consideration of the Veteran's statements and 
provides a complete rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met. 

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions need be undertaken 
with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted above, the Veteran has presented evidence 
to two different VLJs at two separate videoconference 
hearings.    

Relevant law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

 In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

The Veteran testified that he injured his knee while playing 
baseball during service.  He testified and has made several 
statements to the effect that he tore knee ligaments and was 
treated at Portsmouth Naval Hospital for a period of time.  
See, for example, April 2010 hearing transcript at pages 15-
18.  He has also submitted the January 2006 statement of his 
former wife who stated that she remembers that the Veteran 
injured his left knee ligaments during service and that his 
treatment included a "full leg cast" and physical therapy.  
The Veteran contends that his current left knee condition is 
related to the in-service injury.

Preliminarily, the Board again notes that the Veteran's 
service treatment records are not complete.  The RO tried to 
locate the missing records, but was not successful. See 
Hayre, supra.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records. See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006) [there is no "adverse presumption" where records have 
been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].  The 
missing treatment records do not obviate the need for the 
Veteran to still have medical nexus evidence supporting his 
claim by suggesting a correlation between his currently 
claimed condition and his military service.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing records do not lower the threshold for an allowance 
of a claim and there is no reverse presumption for granting a 
claim.  

The Board will address each Shedden element enumerated above 
in turn.  With regard to a current disability, the Board 
notes that the Court held in McClain v. Nicholson, 21 Vet. 
App. 319 (2007), that so long as a veteran had a diagnosed 
disability during the pendency of the claim, service 
connection criteria requiring a current disability was 
satisfied.  A "current disability" means a disability shown 
by competent medical evidence to exist. See Chelte v. Brown, 
10 Vet. App. 268 (1997). 

In this case, however, the only evidence of a left knee 
disorder in addition to the statements of the Veteran, are 
descriptions of symptoms observed by C.L., J.A., and, 
tangentially, by his wife.  The descriptions are conclusory.  
For example, J.A. states that he knows that the Veteran takes 
"oral medications to assist with his arthritic knees."  See 
August 2007 letter.  C.L. states that he has watched the 
Veteran "struggle with the manual labor required on the job 
with the bending of his knees." See September 2007 letter.  
Similarly, the Veteran's wife only states that she has 
watched her husband when he has knee pain.  See September 
2007 letter.  The Veteran has implied that his knees are 
painful by testifying that he saw a doctor for his knee 
condition in either the early 1990's (see January 2007 
hearing transcript at page 12) or saw a physician for knee 
problems in about 1978 (see April 2010 hearing transcript at 
page 21), and took over-the-counter medications to assist 
with pain. 

On the other hand, a July 2007 nurse's note indicates that 
the Veteran's gait was normal.  An April 2008 VA x-ray report 
states that the Veteran's knee is normal, without bony 
abnormalities and without joint effusion.  Moreover, the 
April 2008 VA examiner reported a diagnosis of "history of 
sprained left knee with current minimal patellorfemoral pain 
syndrome."  There is no medical evidence of arthritis or 
other underlying diagnosable disorder.  

The Court has held that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). 

The Board recognizes that C.L., J.A., the Veteran's wife and 
the Veteran are all competent to report what symptoms they 
have observed.  There is, however, nothing in the record to 
indicate that any of them are competent to make a medical 
diagnosis of arthritis or any other medical condition 
pertaining to the Veteran's left knee.  Thus, to the extent 
that their statements can be construed to be evidence of a 
current disability, they are not as probative as that of the 
VA examiner or the VA x-ray evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For the reasons stated above, the Board finds that the 
Veteran's claim fails for lack of evidence of a current 
disability within the period of pendency of the Veteran's 
claim.

For the sake of completeness, the Board will briefly address 
the remaining two Shedden elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the Board notes that the 
Veteran's ex-wife and mother have both submitted statements 
that the Veteran injured his knee playing baseball during 
service.  The Veteran has also testified that he injured his 
knee during service.  In view of the state of the record, the 
Board finds that element (2) is satisfied.

With regard to element (3), however, the Board finds that the 
competent medical evidence is against the Veteran's claim.  
The April 2008 VA examiner noted the history of the injury 
that the Veteran provided, examined the Veteran and reviewed 
the x-ray evidence.  After consideration of all the medical 
information in the Veteran's VA claims folder, the examiner 
concluded that "it is less likely than not based on history 
of minimal symptomatology to 0 symptomatology in the 
[ensuing] 33 years since that injury and without limitations 
to speak of until the recent year or two that his knee is 
therefore not related to the injury described in 1975."    
There is no other medical opinion of record and the 
examiner's opinion reflects the medical evidence in the 
record.   For example, the Veteran's service medical records 
in the VA claims folder include a January 1978 separation 
physical examination report that includes a finding that the 
Veteran's lower extremities, including his left knee, were 
normal.  

Additionally, although the Veteran contends that he saw a 
doctor regarding his knee in 1978, his statements in this 
regard are not congruent; in one hearing he testified that he 
first sought treatment in 1990 and in the second hearing he 
testified he first sought treatment in 1978.  In either case, 
there is no evidence of a chronicity of symptomatology of a 
diagnosed left knee disorder.  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (2009).  There is a 
paucity of such evidence in this case.  Therefore, the Board 
finds that the Veteran's claim also fails for lack of medical 
evidence of a nexus between the in-service injury and his 
current left knee condition.

For those reasons, the Board finds that entitlement to 
service connection for a left knee disorder is not warranted. 


ORDER

Entitlement to service connection for a left knee disorder is 
denied.




REMAND

Reasons for remand

The Board is remanding the remaining issues for the following 
reasons.  First, the Veteran's service connection claim for 
epididymitis was remanded in the July 2007 remand 
specifically for a medical opinion regarding whether the 
condition was related to his active duty service.  The 
resulting opinion is confusing and, ultimately, not useful 
because the examiner stated that to pose an opinion he would 
be resorting to mere speculation.  Even when a medical 
examiner makes such a finding, there has to be an explanation 
for that finding; the examiner must state the rationale why 
an opinion regarding etiology cannot be provided.  

Because service medical records are not available, the 
examiner should render an opinion presuming the Veteran's 
epididymitis was incurred during service and opine whether 
the Veteran's current disorder is related to the in-service 
epididymitis.  Moreover, because entitlement to service 
connection for a urethral stent is inextricably secondary to 
and intertwined with the issue of service connection for 
epididymitis, it requires resolution of the epididymitis 
claim before it can be resolved.  If the medical examiner 
determines that the Veteran's current epididymitis disorder 
is related to service, then the examiner should offer an 
opinion whether it is as likely as not that the installation 
of the urethral stent is a result of or due to the 
epididymitis incurred during service.  

Second, the Veteran's hypertension requires a medical 
opinion.  The Veteran's service medical records include 
several blood pressure readings that he contends are above 
normal blood pressure readings.  He contends that those 
readings are a precursor to his current diagnosed 
hypertension disorder.  Furthermore, he contends that his 
current CAD was caused or aggravated by his hypertension.  
Thus, the CAD and hypertension claims are intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  
The Board remands the hypertension claim for determination of 
whether it is as likely as not that the in-service blood 
pressure readings that the Veteran contends are high can be 
construed to be hypertension during service, or are a 
precursor to the hypertension that was diagnosed some 30 
years later.  If the Veteran's current hypertension is deemed 
to be related to his active duty service, then the examiner 
shall provide an opinion whether the Veteran's currently 
diagnosed CAD is secondary to the hypertension or whether it 
has a separate etiological genesis.  

Third, the Veteran disagreed with his initial disability 
rating of 10 percent disabling for service-connected chronic 
lumbar strain, however no SOC has been issued.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that where 
an NOD is filed, but an SOC has not been issued, the Board 
must remand the claim so that an SOC may be issued.  For that 
reason, the Board remands the claim for issuance of an SOC 
addressing the claim.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with a 
medical examination by a physician 
competent to render an etiological opinion 
regarding the etiology of the Veteran's 
current epididymitis disorder.  The 
examiner shall review the Veteran's entire 
VA claims folder and provide an opinion 
assuming that the Veteran had epididymitis 
during service.  The examiner shall 
specifically provide an opinion whether it 
is as likely as not that the current 
epididymitis disorder is related to or due 
to an epididymitis disorder incurred 
during service.

If the examiner determines that the 
current epididymitis disorder is related 
to an in-service incurrence of 
epididymitis, then the examiner shall 
render an opinion whether it is as likely 
as not that the Veteran's June 1999 
UroLume stent placement occurred as a 
result of or due to the in-service 
epididymitis disorder.  

If the examiner is unable to provide a 
requested opinion without resort to mere 
speculation, the examiner shall explain 
why that is the case.  The examiner's 
clear and concise written examination 
report shall be associated with the 
Veteran's VA claims folder.

2.  VBA shall provide the Veteran's VA 
claims folder to a physician competent to 
render an opinion regarding hypertension 
and CAD.  The examiner shall render an 
opinion whether it is as likely as not 
that the Veteran had a hypertension 
disorder during service and if not, 
whether it is as likely as not that the 
Veteran had a high blood pressure 
condition during service that led to his 
current hypertension disorder.  

If the examiner determines that the 
Veteran's hypertension was incurred during 
service or is due to or aggravated by a 
high blood pressure condition exhibited 
during service, then the examiner shall 
render an opinion whether it is as likely 
as not that the Veteran's CAD disorder is 
due to or was aggravated by the 
hypertension disorder.

If the examiner is unable to provide a 
requested opinion without resort to mere 
speculation, the examiner shall explain 
why that is the case. In any case, the 
examiner shall provide an opinion 
regarding the most likely etiology of the 
Veteran's hypertension and CAD disorders.

If the examiner determines that the 
requested opinions require a physical 
examination of the Veteran, the 
examination shall be arranged and any 
diagnostic test deemed necessary shall be 
utilized.

The examiner's concise and clear written 
examination report shall be associated 
with the Veteran's VA claims folder.

3.  VBA shall arrange for a medical 
examination of the Veteran's service-
connected chronic low back strain 
disability.  The examiner shall provide 
all ranges of motion necessary for 
evaluation and shall describe whether the 
existence of and the degree of functional 
loss due to pain under 38 C.F.R. § 4.40 
(2009) and functional loss due to 
weakness, fatigability, incoordination or 
pain on movement of a joint under 38 
C.F.R. § 4.45 (2009).  The examiner's 
clear and concise written report shall be 
associated with the Veteran's VA claims 
folder.

4.  Following completion of the foregoing 
and any further development deemed 
necessary, VBA shall readjudicate the 
claims of entitlement to service 
connection for epididymitis, urethral 
stent, hypertension, CAD and entitlement 
to an initial disability rating in excess 
of 10 percent for service-connected 
chronic low back strain.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.
 







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


